Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 18-cv-00329-CMA-STV

   JUAN VALENZUELA,

          Plaintiff,

   v.

   KARL COLEMAN,
   LIGEIA CRAVEN,
   ANTHONY WILKERSON,
   JAMES HAROLD GAVIN, JR.,
   JOSEPH CHACON, JR., and
   THE CITY AND COUNTY OF DENVER,

          Defendants.


   ORDER GRANTING IN PART AND DENYING IN PART JOINT MOTION TO CLARIFY


          This matter is before the Court on the parties’ Joint Motion to Clarify. (Doc. #

   107.) The Motion presents two issues. First, whether the Court’s October 15, 2020

   Opinion and Order Granting in Part and Denying in Part Motions for Summary

   Judgment (“October 2020 Order”) (Doc. # 95) should be interpreted as holding that, as

   a matter of law, Officer Coleman lacked probable cause to charge Mr. Valenzuela with

   forgery. Second, whether the Court erred in finding that the parties’ Fed. R. Evid. 702

   motions (Doc. ## 71–72) were rendered moot by the Court’s summary judgment ruling.

   For the following reasons, the Court clarifies the reasons for the October 2020 Order but

   finds that no modification of the Order is warranted.


                                                1
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 2 of 10




                                       I.      BACKGROUND

          Judge Krieger described the factual background of this case in her summary

   judgment ruling (Doc. # 95), which is incorporated herein by reference. The Court

   therefore recounts only the facts necessary to address the Joint Motion.

          On February 15, 2017, Mr. Valenzuela was attempting to board a flight at Denver

   International Airport. When asked to show identification at a screening checkpoint, Mr.

   Valenzuela produced an expired California ID card that was perceptibly damaged, with

   a warped and uneven surface and cracked lamination. TSA agents and Denver Police

   Department officials who examined the ID card believed the card might have been

   altered in some way. Eventually, Defendant Karl Coleman, a Denver police officer,

   decided to arrest Mr. Valenzuela and charge him with forgery under Colo. Rev. Stat. §

   18-5-102(1)(e). Mr. Valenzuela was booked and detained.

          The following day, Mr. Valenzuela appeared before a judge of the Denver County

   Court for an advisement and determination of whether probable cause justified the

   charge against him. The state judge, apparently relying entirely on a Probable Cause

   Statement 1 prepared by Officer Coleman, found probable cause existed to support the

   arrest and charges against Mr. Valenzuela. Mr. Valenzuela later obtained release on

   bond and, when further investigation revealed that the damaged ID card he had




   1
    The pertinent portion of that Statement reads, in its entirety: “On 2-15-2017 at approximately
   5:55 a.m.[, Mr. Valenzuela] did knowingly and willfully violate CRS 18-5-102(e) . . . in that he did
   attempt to access [a concourse at Denver International Airport] using a forged CA ID . . . as his
   government identification.”
                                                    2
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 3 of 10




   presented was merely damaged and not actually altered, the District Attorney dismissed

   the charges against Mr. Valenzuela.

          Mr. Valenzuela filed this action pursuant to 42 U.S.C. § 1983, asserting that the

   various Denver police officers and other individuals involved in his arrest and

   prosecution violated his right to freedom from unreasonable searches and seizures

   under the Fourth Amendment to the U.S. Constitution. Separately, Mr. Valenzuela also

   asserted a claim against Officer Coleman, sounding in a form of malicious prosecution,

   arguing that Officer Coleman’s Probable Cause Statement contributed to Mr.

   Valenzuela’s continued prosecution despite lacking sufficient recitation of facts

   demonstrating probable cause.

          On October 15, 2020, Judge Krieger granted summary judgment “in favor of all

   Defendants except Officer Coleman, on all claims except Mr. Valenzuela’s claim

   malicious prosecution-style claim under 42 U.S.C. § 1983.” She denied summary

   judgment as to Mr. Valenzuela’s malicious prosecution claim against Officer Coleman,

   finding that Officer Coleman was not entitled to qualified immunity on that prosecution

   claim and that there was a genuine issue of fact requiring trial as to whether Officer

   Coleman’s statement adequately demonstrated probable cause for the charge against

   Mr. Valenzuela. In light of her ruling, Judge Krieger found that the parties’ challenges to

   each other’s experts designated under Fed. R. Evid. 702 were rendered moot.




                                                3
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 4 of 10




                                         II.     ANALYSIS

   A.     PROBABLE CAUSE FINDING

          The parties disagree as to how Judge Krieger’s summary judgment ruling should

   be construed. Judge Krieger was fairly stark in her criticism of the sufficiency of Officer

   Coleman’s Probable Cause Statement, and Mr. Valenzuela apparently interprets that

   criticism as a finding that, as a matter of law, Judge Krieger was concluding that Officer

   Coleman’s Statement failed to establish probable cause for Mr. Valenzuela’s continued

   prosecution.

          However, Judge Krieger’s ruling was limited to addressing Defendants’ summary

   judgment motion, which contended that Mr. Valenzuela could not establish the

   necessary elements of his claims under § 1983, i.e., that his prosecution was not

   supported by probable cause to believe that he had committed a crime. Defendants

   argued that Mr. Valenzuela could not carry that burden, in light of evidence that, they

   suggested, affirmatively demonstrated the existence of probable cause to charge him

   with forgery. Judge Krieger disagreed, finding that there was at least a triable issue of

   fact as to whether there may have been an absence of probable cause. Mr. Valenzuela

   did not separately move for summary judgment in his own favor. Thus, Judge Krieger

   was not called upon to consider the opposite question: whether the facts, taken in the

   light most favorable to Defendants, conclusively established that Officer Coleman’s

   Statement lacked probable cause for Mr. Valenzuela’s continued prosecution. 2


   2
     The Court did not indicate that it intended to grant judgment to Mr. Valenzuela on the
   Defendants’ motion under Fed. R. Civ. P. 56(f), nor that it was making any specific findings of
   fact under Rule 56(g).
                                                   4
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 5 of 10




          This Court notes that Judge Krieger used strong language in characterizing the

   contents of Officer Coleman’s Statement. However, the fact remains that Judge

   Krieger’s order did no more than reject Defendants’ contention that, as a matter of law,

   the Statement sufficiently set forth probable cause for an arrest. As such, the question

   of whether the Statement demonstrated probable cause for prosecution remains an

   issue to be resolved at trial.

          That being said, however, after reviewing the filings in this matter, this Court

   agrees with Judge Krieger that it is doubtful that any reasonable juror could conclude

   that Officer Coleman’s Probable Cause Statement could sufficiently demonstrate

   probable cause for Mr. Valenzuela’s continued prosecution beginning on February 17,

   2017. As Judge Krieger noted, Officer Coleman’s Statement is entirely conclusory in

   nature, stating only that Mr. Valenzuela proffered a “forged [ ] ID,” without offering any

   explanation as to what facts or observations led Officer Coleman to that conclusion.

   Although Officer Coleman, in his deposition, described the reasons he reached the

   conclusion that the ID card was a forgery, none of those facts are included in his

   Statement. See generally (Doc. # 70-14 (Officer Coleman’s deposition testimony

   describing the reasons for his conclusions)). Indeed, it appears that even Officer

   Coleman understood that he did not include any meaningful information in the

   Statement. He testified that “my probable cause statement is pretty basic,” and it

   appears that he did not even intend that Statement to serve as the evidentiary basis for

   the probable cause finding at Mr. Valenzuela’s advisement. Rather, Officer Coleman

   testified that he understood that he would submit the Statement to a detective who “will


                                                5
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 6 of 10




   typically take that probable cause statement and write it” with more detail, and that “they

   change the way it’s written.” (Doc. # 70-14 at 11–12.) That barebones Statement

   became the sole, slender thread that supported Mr. Valenzuela’s continued prosecution

   after February 17, 2017, and becomes the basis for a colorable malicious prosecution

   claim against Officer Coleman now.

          However, because the Court has yet to be called upon to make a finding in Mr.

   Valenzuela’s favor on the question of whether the Statement recited adequate facts to

   establish probable cause, that matter remains one for trial at this time.

   B.     RULE 702 ISSUES

          Both sides proffered witnesses to opine as to certain matters regarding the

   damage to the ID card as proffered by Mr. Valenzuela and the inferences that could

   reasonably be drawn from that damage. Both sides challenged the admissibility of the

   other side’s proffered opinions under Rule 702. Judge Krieger found that, in light of her

   ruling, both Rule 702 challenges were rendered moot. The parties disagree, contending

   that the reasonableness of the inferences that Defendants drew about the ID card

   remain relevant in this case, such that the Rule 702 challenges remain vital.

          The parties misunderstand the scope of the sole remaining claim in this case.

   Because all Defendants are entitled to qualified immunity on Mr. Valenzuela’s Fourth

   Amendment claims arising from his arrest, issues about the reasonableness of

   Defendants’ analysis of the ID card on February 15, 2017, are no longer germane to this

   case. The sole remaining claim in this case concerns Mr. Valenzuela’s contention that,

   by submitting a Probable Cause Statement that failed to actually demonstrate probable


                                                6
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 7 of 10




   cause for charges, Officer Coleman engaged in malicious prosecution. Malicious

   prosecution arises when a police officer or other affiant: (1) causes the initiation or

   continuation of the prosecution of the plaintiff; (2) does so without probable cause; and

   (3) acts with malice. See Carbajal v. Lucio, 832 Fed.Appx. 557, 563 (10th Cir. 2020).

   There is no dispute that Officer Coleman’s Probable Cause Statement caused the

   continued prosecution of Mr. Valenzuela, insofar as the Statement was the only

   information considered by the state court judge during the advisement on February 17,

   2017. Thus, the two remaining elements are whether Officer Coleman lacked probable

   cause for the charge against Mr. Valenzuela and whether Officer Coleman acted with

   malice in making the Statement.

          Turning to the question of whether Officer Coleman had probable cause to

   believe Mr. Valenzuela uttered a forged ID card, this Court begins by noting that the

   task of determining whether probable cause exists is performed via two discrete steps:

   (1) determining what facts were known to Officer Coleman at the time of the arrest; and

   (2) determining whether Officer Coleman drew reasonable conclusions from those facts

   when deciding that Mr. Valenzuela had committed a crime. See Davenpeck v. Alford,

   543 U.S. 146, 153 (2004) (“Whether probable cause exists depends upon the

   reasonable conclusion to be drawn from the facts known to the arresting officer at the

   time of the arrest”).

          Here, as set forth in Judge Krieger’s October 2020 Order, there is a broad cast of

   characters and a wealth of factual observations made by them that led those involved,

   including Officer Coleman, to conclude on February 16, 2017, that Mr. Valenzuela’s ID


                                                 7
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 8 of 10




   card had been altered: e.g., the ID card had cracked and broken lamination, the surface

   of the card was uneven, the card was not of uniform thickness throughout, and there

   may have been a staple embedded within it. It may be tempting to catalog these facts,

   and then immediately proceed to the second step to determine whether one could

   reasonably interpret these facts to conclude that the card was or was not purposefully

   altered. But proceeding apace ignores a critical defect: Officer Coleman’s Probable

   Cause Statement does not recite any of these facts. Indeed, it recites no facts about the

   card whatsoever, save for the conclusion that the card was “forged.”

          It is appropriate to restrict the inquiry on the malicious prosecution claim to the

   factual record that was before the state court, not Officer Coleman’s knowledge as a

   whole. It is the state court’s finding of probable cause that allowed Mr. Valenzuela’s

   prosecution to continue. Thus, facts known to Officer Coleman that suggested that the

   card was a forgery, e.g., the broken lamination and the inconsistent thickness, but which

   did not make their way into the Probable Cause Statement are irrelevant. See Wilkins v.

   DeReyes, 528 F.3d 790, 802 (10th Cir. 2008) (“If institution of legal process is required

   to trigger a malicious prosecution claim, we ought not search for probable cause in a

   pile of unrevealed information . . . Judicial determination becomes a misnomer if

   information required to support probable cause remains at all times firmly lodged in the

   officer's head”). As a result, the malicious prosecution claim will turn not on what Officer

   Coleman might have seen on February 15, 2017, but on what he said to the state court

   on February 16, via the Probable Cause Statement. And as noted above, what he said

   lacks any factual content at all. Because the first step of the probable cause inquiry


                                                 8
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 9 of 10




   requires an assessment of the facts before the officer, here, it would appear that Officer

   Coleman’s Statement made an insufficient factual showing to the state court to permit

   any finding of probable cause. As a result, it would appear that Mr. Valenzuela will

   succeed on that element and it will be unnecessary to even proceed to the second step

   of the probable cause analysis—i.e., the determination of whether a police officer’s

   conclusions are reasonable in light of the facts presented—the step at which expert

   testimony might become germane. Therefore, the Court continues to find that no expert

   testimony is likely to be necessary and, thus, there is no need to resolve any Rule 702

   challenges.

          That leaves the final element Mr. Valenzuela must prove that Officer Coleman

   acted with malice. To establish the malice element, Mr. Valenzuela must show that

   Officer Coleman knew or recklessly disregarded the possibility that his Statement

   lacked any articulation of probable cause and would be used to continue the

   prosecution of Mr. Valenzuela. See, e.g., Young v. City of Idabel, 721 Fed.Appx. 789,

   804 (10th Cir. 2018). Once again, the focus is not on what occurred on February 15,

   2017, but rather, on Officer Coleman’s state of mind when he submitted a deficient

   Probable Cause Statement that could be used to further a prosecution of Mr.

   Valenzuela. In this regard, the experts’ opinions about what the examination of the ID

   card would or would not have revealed, or what a reasonable officer would or would not

   have done, is irrelevant. 3



   3
    Notably, whereas the probable cause assessment is an objective one, the malice element is a
   subjective inquiry, asking what Officer Coleman himself knew or did not know, and believed or
                                                 9
Case 1:18-cv-00329-CMA-STV Document 108 Filed 06/17/21 USDC Colorado Page 10 of 10




           Accordingly, this Court adheres to Judge Krieger’s conclusion that the narrowing

    of this case to the single malicious prosecution claim against Officer Coleman renders

    the parties’ Rule 702 motions moot.

                                        III.   CONCLUSION

           For the foregoing reasons, the parties’ Joint Motion to Clarify (Doc. # 107) is

    GRANTED IN PART AND DENIED IN PART. It is GRANTED insofar as the Court

    clarifies the reasons for the October 2020 Order. It is DENIED insofar as the Court finds

    that no modification of that Order is warranted.

           DATED: June 17, 2021

                                                       BY THE COURT:


                                                       _____________________________
                                                       CHRISTINE M. ARGUELLO
                                                       United States District Judge




    did not believe at the time of the challenged action. See Mglej v. Gardner, 974 F.3d 1151, 1171
    n. 14 (10th Cir. 2020).
                                                  10
